 



Exhibit 10.23
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This Fourth Amendment to Loan and Security Agreement (the “Fourth
Amendment”) is made as of this 11 day of July, 2005 by and among;
     Eleet Retail Group, LLC. (formerly known as Fleet Retail Group. Inc.) (the
“Agent”), a Delaware limited liability company with its principal executive
offices at 40 Broad Street, Boston, Massachusetts, for the Revolving Credit
Lenders party to the Agreement (defined below), and
     The CIT Group/Business Credit, Inc. (the “Co-Agent”), a New York
corporation with offices at 300 S. Grand Avenue, 3rd Floor, Los Angeles,
California 90071, and
     The Revolving Credit Lenders party to the Agreement, and
     Hastings Entertainment, Inc. (the “Borrower”), a Texas corporation with its
principal executive offices at 3601 Plains Boulevard, Amarillo, Texas 79102,

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
W I T N E S S E T H:
     WHEREAS, on August 29, 2000, the Agent, the Co-Agent, the Revolving Credit
Lenders and the Borrower entered in a certain Loan and Security Agreement which
was amended pursuant to a certain First Amendment to Loan and Security Agreement
dated August 23, 2002. and pursuant to a certain Second Amendment to Loan and
Security Agreement dated December 9, 2003, and pursuant to a certain Third
Amendment to Loan and Security Agreement dated October 27, 2004 (as the same may
have further been amended from time to time, collectively, the “Agreement”); and
     WHEREAS, the Agent, the Co-Agent, the Revolving Credit Lenders and the
Borrower desire to modify certain provisions of the Agreement as set forth
herein.
     NOW, THEREFORE, it is hereby agreed among the Agent, the Co-Agent, the
Revolving Credit Lenders and the Borrower as follows:

1.   Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Agreement.   2.   Amendment
to Article 4. The provisions of Article 4 of the Agreement are hereby amended by
deleting Section 4-19(b) in its entirety and substituting the following in its
stead:

1



--------------------------------------------------------------------------------



 



      “(b) Own, redeem, retire, purchase, or acquire any of the Borrower’s
capital stock; provided, however, (i) the Borrower may expend up to $15 Million
to repurchase its capital stock, provided that (A) no Event of Default has
occurred or will result from such repurchase and (B) Availability, for the
30 days prior to, and immediately after the day of such repurchase is not less
than the following:

          Cumulative Repurchases ($Million)   Minimum 30 day Availability
($Million)
Up to 2.5
    10.0  
Up to 5.0
    15.0  
Up to 15.0
    20.0  

and (ii) Borrower may repurchase stock options issued under the Borrower’s
employee stock option plan for non-cash consideration consisting of restricted
stock of the Borrower.

3.   Ratification of Loan Documents. Except as provided herein, all terms and
conditions of the Agreement and the other Loan Documents remain in full force
and effect. The Borrower hereby ratifies, confirms, and reaffirms all
representations, warranties, and covenants contained therein and hereby
represents that no Events of Default exist under the Loan Documents. The
Borrower further ratifies and confirms that any and all Collateral previously
granted to the Agent for the ratable benefit of the Revolving Credit Lenders
continues to secure the existing Liabilities as well as the Liabilities as
amended hereby, and any future Liabilities.   4.   Conditions to Effectiveness.
This Fourth Amendment shall be become effective upon the satisfaction of the
following conditions precedent:

  a.   This Fourth Amendment shall have been duly executed and delivered by each
of the Borrower, the Revolving Credit Lenders and the Agent and shall be in full
force and effect.     b.   The Borrower shall have delivered to the Agent its
Secretary’s Certificate with certified copies of (i) Incumbency Certificate;
(ii) Specimen Signatures; and (iii) Resolutions.     c.   All proceedings in
connection with the transactions contemplated by this Fourth Amendment and all
documents incident thereto shall be reasonably satisfactory in substance and
form to the Agent, and the Agent shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request. Further, the Borrower shall have delivered to the
Agent such additional documents which the Agent may

2



--------------------------------------------------------------------------------



 



      reasonably request, including, without limitation, a ratification by each
guarantor of their respective guaranties.     d.   The Borrower shall have paid
all reasonable costs and expenses of the Agent including, without limitation,
all attorneys’ fees and expenses incurred by the Agent in connection with the
Agreement, the Loan Documents, and the preparation, negotiation and execution of
this Fourth Amendment.

5.   Miscellaneous.

  a.   This Fourth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
    b.   This Fourth Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.    
c.   Any determination that any provision of this Fourth Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Fourth Amendment.     d.   The Borrower shall pay
on demand all costs and expenses of the Agent, including, without limitation,
reasonable attorneys’ fees in connection with the preparation, negotiation,
execution and delivery of this Fourth Amendment.     e.   The Borrower warrants
and represents that the Borrower has consulted with independent legal counsel of
the Borrower’s selection in connection with this Fourth Amendment and is not
relying on any representations or warranties of any Revolving Credit Lender or
the Agent or their respective counsel in entering into this Fourth Amendment.  
  f.   The Borrower acknowledges and agrees that the Borrower does not have any
claims, counterclaims, offsets, or defenses against any Revolving Credit Lender
or the Agent directly or indirectly relating to the Borrower’s relationship
with, and/or the Borrower’s Liabilities, and to the extent that the Borrower has
or ever had any such claims, counterclaims, offsets, or defenses against any of
the Revolving Credit Lenders or the Agent, the Borrower affirmatively WAIVES the
same. The Borrower, and for its representatives, successors and assigns, hereby
RELEASES, and forever discharges the Revolving Credit Lenders and the Agent and
their respective officers, directors, agents, servants, attorneys, and
employees, and their respective representatives, successors and assigns, of, to,
and from all

3



--------------------------------------------------------------------------------



 



known debts, demands, actions, suits, accounts, covenants, contracts,
agreements, damages, and any and all claims, demands, or liabilities whatsoever,
of every name and nature, both at law and in equity through the date hereof.
[remainder of page left intentionally blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto caused this Fourth Amendment
to be executed and their seals to be hereto affixed as of the date first above
written.

                      HASTINGS ENTERTAINMENT, INC.         (“Borrower”)    
 
                    By:   /s/ Dan Crow                  
 
      Name:   DAN CROW    
 
      Title:        
 
                    FLEET RETAIL GROUP, LLC         (“Agent”)    
 
                    By:   /s/ Daniel Platt                  
 
      Name:   Daniel Platt    
 
      Title:   Director    
 
                    THE CIT GROUP/BUSINESS CREDIT, INC.         (“Co-Agent”)    
 
                    By:   /s/ Adrian Avalos                  
 
      Name:   ADRIAN AVALOS    
 
      Title:   VP    

5



--------------------------------------------------------------------------------



 



                      The “Revolving Credit Lenders”    
 
                    FLEET RETAIL GROUP, LLC    
 
                    By:   /s/ Daniel Platt                  
 
      Name:   Daniel Platt    
 
      Title:   Director    
 
                    THE CIT GROUP/BUSINESS CREDIT, INC.    
 
                    By:   /s/ Adrian Avalos                  
 
      Name:   ADRIAN AVALOS    
 
      Title:   VP    

6